DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 14, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 20-21 are acknowledged.  Specifically, claim 1 has been amended to include a limitation of the component (a4) liquid polydiene being different from the components a1)-a3). This limitation was not previously presented and was taken from instant specification (Table 2). In light of the amendment filed by Applicant, the previous rejections cited below are maintained but suitably framed to better address the current amendment. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1-12, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

4. As currently amended, instant claim 1 recites the limitation of the component a4) the liquid polydiene being different from components a1)-a3). However, instant specification does not provide a definition or explanation of how and to what extent said component a4) is different from components a1)-a3), i.e. either it’s different by the type and/or amount of the specific monomers constituting said components, the properties of the components , such as molecular weight, melting point, transition temperature, or all of those. Though specific examples in Table 2 show the component a4) being active carboxyl group-containing polybutadiene with molecular weight of 1000-10000 g/mol (Table 2), which component is different from high cis 1,4-polybutadiene, polystyrene/polybutadiene copolymer having Mw of 10000 g/mol and aromatic hydrocarbon resin of the components a1)-a3) by the presence of the active carboxyl group, it is not clear if such difference should be based on the presence of the active carboxyl group on the polyene and the polyene being polybutadiene, or not, especially since the molecular weight of the component a4) is broadly cited in Table 2 as being 1000-10000 g/mol, and can be the same as the molecular weight of the component a2) (i.e. Mw of 10000).
Further, the limitation “the liquid polydiene different from components a1)-a3)” does not have a preposition “the” or “said” in front of “components a1)-a3)”. Therefore, it is not clear if  “components a1)-a3)” used in the newly added limitation are the same or different from the previously cited components a1)-a3).

“wherein the conjugated diene of (a1) is selected from the group consisting of isoprene, 1,3-pentadiene, 2-ethyl-1,3- butadiene, 4-methylpentadiene, and 2,4-hexadiene; acyclic monoolefins such as ethylene, propylene, butene, and pentene; cyclic monoolefins such as cyclopentene, cyclohexene, and norbornene; and nonconjugated diolefins such as dicyclopentadiene and 1,5 hexadiene.”
It is not clear how the acyclic or cyclic monoolefins and nonconjugated diolefins species can be part of the “conjugated diene” genus.
Further, claim 21 uses the terms “such as”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claim(s) 1-12, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohlstrung et al (US 8,436,105).

7. The rejection is adequately set forth on pages 3-9 of an Office action mailed on April 14, 2021 and is incorporated here by reference.

8. With respect to the amended claim 1,
Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines 35-53, as to instant claims 5-7), specifically a copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48);
c) 10-45%wt of a filler (col. 6, lines 33-36);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65), butadiene copolymers with styrene, acrylonitrile, isoprene rubbers (col. 7, lines 58-66), specifically cis 1,4-polybutadiene (Example 1, page 13);
polybutadiene with active carboxyl groups (Example 1, page 13);
g) up to 40%wt, or 5-25%wt of a hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
It is noted that the polybutadiene with active carboxyl group having Mw of 1,000-10,000 of Kohlstrung et al is the same active carboxyl-group containing polybutadiene having Mw of 1000-10000 exemplified in instant invention as the liquid polydiene, component a4) (see Table 2 of instant specification). Since the fluidity of the polydiene depends on its molecular weight, therefore, the polybutadiene with active carboxyl group having Mw of as low as 1,000-10,000 of Kohlstrung et al will intrinsically and necessarily be, at least partially, a liquid polydiene as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Kohlstrung et al  and Table 2 of instant specification:
-the cis-1,4 polybutadiene solid rubber of Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
-Polybutadiene with active carboxyl groups having molecular weight 2100 of Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

9.  Thus, 
The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.
f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups  appears to be different from the components a), e), g) of Kohlstrung et al at least by the presence of active carboxyl groups, which are absent in the components a), e) and g) of Kohlstrung et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claim(s) 1-12, 16, 18 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105).

11. The rejection is adequately set forth on pages 9-14 of an Office action mailed on April 14, 2021 and is incorporated here by reference.

12. With respect to the amended claim 1,
Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48);
c) 10-45%wt of a filler (col. 6, lines 33-36);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65), butadiene copolymers with styrene, acrylonitrile, isoprene rubbers (col. 7, lines 58-66), specifically cis 1,4-polybutadiene (Example 1, page 13);
f) up to 25%wt of a polybutadiene with molecular mass of 1,000-10,000 which possesses carboxyl or hydroxyl groups (col. 7, lines 49-55); specifically polybutadiene with active carboxyl groups (Example 1, page 13);
g) up to 40%wt, or 5-25%wt of a hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
It is noted that the polybutadiene with active carboxyl group having Mw of 1,000-10,000 of Kohlstrung et al is the same active carboxyl-group containing polybutadiene having Mw of 1000-10000 exemplified in instant invention as the liquid polydiene (see Table 2 Kohlstrung et al will intrinsically and necessarily be, at least partially, a liquid polydiene as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Further, comparing the compositions of Example 1 of Kohlstrung et al  and Table 2 of instant specification:
-the cis-1,4 polybutadiene solid rubber of Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
-Polybutadiene with active carboxyl groups having molecular weight 2100 of Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.
Therefore, the component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups  appears to be different from the components a), e), g) of Kohlstrung et al at least by the presence of active carboxyl groups, which are absent in the components a), e) and g) of Kohlstrung et al.

14.  Claim(s) 1-12, 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Koch (US 5,356,994).

15. The rejection is adequately set forth on pages 15-17 of an Office action mailed on April 14, 2021 and is incorporated here by reference.

16. With respect to the amended claim 1,
Kohlstrung et al discloses a composition that can be thermally cured, comprising:
copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48);
c) 10-45%wt of a filler (col. 6, lines 33-36);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65), butadiene copolymers with styrene, acrylonitrile, isoprene rubbers (col. 7, lines 58-66), specifically cis 1,4-polybutadiene (Example 1, page 13);
f) up to 25%wt of a polybutadiene with molecular mass of 1,000-10,000 which possesses carboxyl or hydroxyl groups (col. 7, lines 49-55); specifically polybutadiene with active carboxyl groups (Example 1, page 13);
g) up to 40%wt, or 5-25%wt of a hydrocarbon resin having softening point of more than 70ºC (col. 8, lines 1-25);
h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
It is noted that the polybutadiene with active carboxyl group having Mw of 1,000-10,000 of Kohlstrung et al is the same active carboxyl-group containing polybutadiene having Mw of 1000-10000 exemplified in instant invention as the liquid polydiene (see Table 2 of instant specification). Since the fluidity of the polydiene depends on its molecular weight, therefore, the polybutadiene with active carboxyl group having Mw of  as low as 1,000-10,000 of Kohlstrung et al will intrinsically and necessarily be, at least partially, a liquid polydiene as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 Further, comparing the compositions of Example 1 of Kohlstrung et al  and Table 2 of instant specification:
-the cis-1,4 polybutadiene solid rubber of Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
 Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

17.  Thus, 
The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.
Therefore, the component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups  appears to be different from the components a), e), g) of Kohlstrung et al at least by the presence of active carboxyl groups, which are absent in the components a), e) and g) of Kohlstrung et al.

18. Claim(s) 1-12, 19 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Korpman et al (US 5,760,135).


20. With respect to the amended claim 1,
Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines 35-53, as to instant claims 5-7), specifically a copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48);
c) 10-45%wt of a filler (col. 6, lines 33-36);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65), butadiene copolymers with styrene, acrylonitrile, isoprene rubbers (col. 7, lines 58-66), specifically cis 1,4-polybutadiene (Example 1, page 13);
f) up to 25%wt of a polybutadiene with molecular mass of 1,000-10,000 which possesses carboxyl or hydroxyl groups (col. 7, lines 49-55); specifically polybutadiene with active carboxyl groups (Example 1, page 13);

h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
It is noted that the polybutadiene with active carboxyl group having Mw of 1,000-10,000 of Kohlstrung et al is the same active carboxyl-group containing polybutadiene having Mw of 1000-10000 exemplified in instant invention as the liquid polydiene (see Table 2 of instant specification). Since the fluidity of the polydiene depends on its molecular weight, therefore, the polybutadiene with active carboxyl group having Mw of as low as 1,000-10,000 of Kohlstrung et al will intrinsically and necessarily be, at least partially, a liquid polydiene as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Further, comparing the compositions of Example 1 of Kohlstrung et al  and Table 2 of instant specification:
Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
-Polybutadiene with active carboxyl groups having molecular weight 2100 of Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

21.  Thus, 
The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.
Therefore, the component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups  appears to be different from the components a), e), g) of Kohlstrung et al at least by the presence of active carboxyl groups, which are absent in the components a), e) and g) of Kohlstrung et al.

22.  Claim(s) 1, 20-21 are rejected under 35 U.S.C. 103 as unpatentable over Kohlstrung et al (US 8,436,105) in view of Shibata et al (US 6,066,690).

23. Kohlstrung et al discloses a composition that can be thermally cured, comprising:
a) 5-90%wt of a diene-based polymer or copolymer containing an olefinic double bond and an aromatically substituted olefin, which is liquid or paste-like at 22ºC and having Mw of 1,000-50,000 (col. 4, lines 58-60) and the diene portion having vinyl bond in amount of 20-80%mol (col. 5, lines 5-18) and styrene content of 10-60%wt (col. 4, lines 35-53), specifically a copolymer of styrene and diene (col. 4, lines 46-50, claim 2);
b) a vulcanization system comprising a sulfur and one or more accelerators (Abstract);
wherein sulfur is used in amount of 0.5-6.5%wt, or 1-4%wt (col. 5, lines 32-35, as to instant claims 1) and accelerators are used in amount of 0.25-20%wt, or 0.8-12%wt (col. 5, lines 44-48);
c) 10-45%wt of a filler (col. 6, lines 33-36);
d) up to 6%wt of a physical or chemical blowing agent (col. 6, line 65-col. 7, line 10, 36-43);
e) solid polybutadiene rubber having cis-1,4-double bonds in amount over 85% (col. 7, lines 56-65);
f) up to 25%wt of a polybutadiene with molecular mass of 1,000-10,000 (col. 7, lines 49-55); 

h) up to 40%wt, or 5-30%wt of a plasticizer (col. 8, lines 30-33).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention ([0037] of instant specification).
It is noted that the polybutadiene with active carboxyl group having Mw of 1,000-10,000 of Kohlstrung et al is the same active carboxyl-group containing polybutadiene having Mw of 1000-10000 exemplified in instant invention as the liquid polydiene (see Table 2 of instant specification). Since the fluidity of the polydiene depends on its molecular weight, therefore, the polybutadiene with active carboxyl group having Mw of as low as 1,000-10,000 of Kohlstrung et al will intrinsically and necessarily be, at least partially, a liquid polydiene as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Further, comparing the compositions of Example 1 of Kohlstrung et al  and Table 2 of instant specification:
Kohlstrung et al is the same cis-1,4-polybutadiene solid rubber of instant invention (component a1);
- Polystyrene-polybutadiene copolymer of Kohlstrung et al is the same polystyrene-polybutadiene copolymer of instant invention (component a2);
-Polybutadiene with active carboxyl groups having molecular weight 2100 of Kohlstrung et al is the same as the active carboxyl group-containing polybutadiene with molecular weight 1000-10000 of instant invention (component a4).
The used hydrocarbon resins include commercial products Escorez 1102; Escorez 2173 (col. 8, lines 15-20 of Kohlstrung et al), which are the same commercial hydrocarbon resins used in instant invention (component a3) ([0037] of instant specification).

24.  Thus, 
The component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.
Therefore, the component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups  appears to be different from the components a), e), g) of Kohlstrung et al at least by the presence of active carboxyl groups, which are absent in the components a), e) and g) of Kohlstrung et al.

25.  The specific composition comprises (col. 9, lines 1-26):
0-12%wt, or 1.5-5%wt of a solid rubber (as to instant claims 1);
5-65%wt, or 10-50%wt of a liquid or paste styrene-butadiene copolymer;
0-25%wt, or 1-12%wt of polybutadiene with active carboxyl group Mw of as low as 1,000;
0-40%wt, or 2-30%wt of a plasticizer;
0-40%wt, or 2-30%wt of a hydrocarbon resin;
0.5-6.5%, or 0.8-4%wt of sulfur;
0.25-7.5%wt, or 0.5-5%wt of vulcanization accelerator;
0-6%wt of a chemical blowing agent;
0-6%wt of a physical blowing agent;
10-45%wt of a filler,
the composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of at least 0.5 (col. 11, lines 10-15).
The particularly preferred compositions comprise 1-3%wt of sulfur and 0-3.0%wt of quinone crosslinker (col. 9, lines 35-60).

26. The specific Example 15 comprises the following composition:
A) 15%wt of rape seed oil (i.e. plasticizer, as in col. 8, lines 34-39);

C) 5.4%wt of solid cis 1,4-polybutadiene;
D) 6%wt of polybutadiene with active carboxyl groups, Mw of 2100;
E) 18.5%wt of hydrocarbon resin;
F) 2.1%wt of sulfur;
G) 0.7%wt of MBTS (vulcanization accelerator);
H) 15.3%wt of mica and 11.5%wt of graphite (filler),
The composition after thermal curing loss factor comprises tan delta (DMA) at 20ºC of 1.04 (col. 19, lines 12-35, as to instant claim 12).
The composition is preferably characterized in that its viscosity at a temperature in the range of 15-60ºC is such that it can be pumped with a pump (col. 10, lines 1-5, as to instant claim 10).

27. Though the polybutadiene with molecular mass of 1,000-10,000 (component D) in Example 15) is not explicitly specified as liquid, since said polubutadiene is having molecular mass of as low as 1,000, therefore, said component will intrinsically and necessarily be, or would be reasonably expected to be, at least partially, in liquid state as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is further noted that the polybutadienes having Mw of 1,000-50,000 are used as liquid polydiene component a4) as claimed in instant invention (see [0042] of instant specification).

28. Kohlstrung et al teaches that the vulcanization system may be: b1) sulfur and one or more accelerators (col. 5, lines 30-32), b2) organic peroxides (col. 6, lines 1-10), or b3) quinones (col. 6, lines 19-22), but preferably only one of the cited systems b1), b2) or b3) must be present (col. 8, lines 64-65). Given the sulfur-based vulcanization system is used in the composition of Kohlstrung et al, said composition will be free from organic vulcanization systems, or alternatively, it would have been obvious to a one of ordinary skill in the art to choose the vulcanization system b1) as the only vulcanization system in the composition of  Kohlstrung et al as well.

29. Further, in the particularly preferred composition the sulfur is used in amount of 1-3%wt and quinone (i.e. an organic vulcanizing system) is used in amount of zero to 3%wt, i.e. the composition being free from the quinone vulcanizing system is within the teachings of Kohlstrung et al.

30.  Though Kohlstrung et al discloses the solid polydiene rubber (component e)) being a copolymer of butadiene with other comonomers such as styrene and/or acrylonitrile (col. 7, lines 57-66), Kohlstrung et al does not teach said copolymer being a butadiene-isoprene.
Shibata et al discloses a heat-vulcanizable rubber composition comprising rubber component in solid form, a sulfur-based vulcanizing agent, vulcanizing accelerators (col. 2, lines 42-45, 65-67) and foaming agents (col. 4, lines 15-25), used for making adhesives and sealants (col. 1, lines 14-16), wherein the solid rubber is specified as being butadiene-styrene copolymer, butadiene acrylonitrile copolymer and further butadiene-isoprene  copolymer (col. 2, lines 30-36).

32. Since both Shibata et al and Kohlstrung et al  are related to heat-curable/vulcanizable rubber compositions comprising polydiene-based rubbers, sulfur-based curing agents, foaming agents, and used for making adhesives and sealants (see col. 10, lines 51-53 of Kohlstrung et al  and col. 1, lines 13-15 of Shibata et al), and thereby belong to the same field of endeavor, wherein Shibata et al teaches the use of not only butadiene-styrene copolymers and butadiene-acrylonitrile copolymers as solid rubbers, but further butadiene-isoprene copolymers, therefore, based on the combined teachings of Kohlstrung et al  and Shibata et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the butadiene-isoprene copolymer as the solid rubber in the composition of Kohlstrung et al as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting rejection I
33.     Claims 1-12, 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,436,105.

34. The rejection is adequately set forth on pages 8-10 of an Office action mailed on April 17, 2020; p. 12 of an Office Action mailed on October 19, 2020; p. 20-21 of an Office action mailed on April 14, 2021 and is incorporated here by reference.

35. As to amended claim 1,

The solid rubber is a cis-1,4-polybutadiene, styrene-butadiene rubber, butadiene-acrylonitrile rubber, styrene-isoprene rubber, SEPS, SEEPS, isoprene rubber, polycyclooctenamer, butyl rubber or polyurethane rubber (col. 7, lines 57-67).
Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970). 
That is, none of the solid rubbers listed in the US 8,436,105 comprise carboxyl groups in the structure.

Thus, the component iv), which is a polydiene having carboxyl groups, and which corresponds to the component a4) of instant claim 1, is different from the components i)-iii) at least by the presence of said carboxyl groups, which carboxyl groups are absent in the structures of the components i)-iii).

36. Since no Terminal Disclaimer has been filed, the rejection is maintained.

Obviousness Double Patenting rejection II
37.     Claims 1-12, 16, 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,308,791 Kohlstrung et al (US 8,436,105). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

38.  The rejection is adequately set forth on pages 13-20 of an Office Action mailed on October 19, 2020 and on page 21-22 of an Office action mailed on April 14, 2021 and is incorporated here by reference.

39. As to amended claim 1,
US 10,308,791 claimed the component a4) being different from the component a2).

40.  Further, in the teachings of Kohlstrung et al:
the component a) of Kohlstrung et al comprising styrene-butadiene copolymer corresponds to the component a2) of instant claim 1.
The component e) of Kohlstrung et al comprising solid cis 1,4-polybutadiene corresponds to the component a1) of instant claim 1.
The component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups corresponds to the component a4) of instant claim 1.
The component g) of Kohlstrung et al comprising commercial hydrocarbon resin Escorez 1102 or 2173, corresponds to the component a3) of instant claim 1.
Therefore, the component f) of Kohlstrung et al comprising polybutadiene with active carboxyl groups  appears to be different from the components a), e), g) of Kohlstrung et al at least by the presence of active carboxyl groups, which are absent in the components a), e) and g) of Kohlstrung et al.
.

Response to Arguments
42.  Applicant's arguments filed on September 14, 2021 have been fully considered but moot in light of discussion set forth above.

43. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

44. In addition, with respect to Applicant’s arguments regarding unexpected results of instant invention, it is noted that instant claim 1 is silent with respect to any properties, specifically high temperature results as argued by Applicant. Further, the evidence of unexpected results in instant invention is based on specific examples 1-5 of instant specification, which examples are based on the very specific components a1)-a4) and further specific components b)-e), used in specific amounts. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764